Title: To George Washington from Brigadier General William Woodford, 28 December 1779
From: Woodford, William
To: Washington, George


        
          Dear Genl
          Trent Town [N.J.] 28th Decr 1779
        
        After provideing the necessaries for the Troops at Philadelphia, I came up to put them in motion from this place. The Board of War have determined that they March in three divisions for the conveniency of being accommodated upon the Road. the first division Marched Yesterday, the second will move Tomorrow, & the third on Friday, provided the Weather is not too bad.
        I expect the Whole will get from Philadelphia early in the next week. we are order’d the Rout of Lancaster, York, Frederick Town &c. orders have been sent to the different posts to make the necessary provision for us, but if I am to Judge from the present state of the several departments at Philadelphia, I fear their will be no certainty of being supplied. I see many dificulties in this long March by Land at this Season, but your Excellency may depend upon no time being lost that it is posible to avoid.
        I shall write your Excellency before I leave the city incloseing a return to shew how the Men listed for the different periods have been disposed of. Those who are to return to Camp, are at Maidenhead, where they will remain till the last division leaves this place, when they will proceed to Camp, without they should be Countermanded.
        I am sorry to inform your Excellency that we have had little success in reinlisting the Men, I have order’d the Officers who remain to be furnish’d with Money & to continue their endeavours. I am, with the greatest respect Your Excellencies Most Obedt humble Servt
        
          Wm Woodford
        
      